Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For instance, Claim 1 recites “so that both sides of the pillow separately constitute a side support section capable of stably supporting both sides of the head of the user, and the quantity, the width, the arrangement density or the height of each breathable pore and/or each elastic support column are adjustable”.  It is unclear which “both sides” Applicant is referring to or what is required by “stably supporting both sides of the head of the user”.  Furthermore, it is unclear how the pores and/or each elastic support column are adjustable.  The specification fails to expand on the adjustability aspect as well.  As best understood, the adjustability is not a function of the pillow per se but of how a user adjusts their head on the pillow.  It is also unclear what is required by “conforms to ergonomics”.
Claim 1 recites the limitations "both sides", “the middle thickness”, the middle of the pillow”, “the quantity”, “the width”, “the arrangement density”, “the height”, “the supporting force”, “the cervical spine”, “the natural curve”.  There is insufficient antecedent basis for these limitations in the claim.  This list is not exhaustive and Examiner has merely pointed out particular examples of insufficient antecedent basis within Claim 1. Examiner implores Applicant to check all claims for further instances and correct them as necessary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US PG-Pub 2018/0184822).
Regarding Claim 1,  as best understood, Wang discloses an ergonomic dual-purpose pillow (Z) for back sleeping and side sleeping, comprising a plurality of breathable pores (14) spaced from one another and disposed at the middle of the thickness of the pillow (see Fig. 2), and an elastic support column formed between every two adjacent breathable pores (see area between pores 14); wherein the plurality of elastic support columns are disposed at the middle of the pillow to constitute a central support section (1) capable of supporting the back of the neck and the back of the head of a user, so that both sides of the pillow separately constitute a side support section (2) capable of stably supporting both sides of the head of the user, and the quantity, the width, the arrangement density or the height of each breathable pore and/or each elastic support column are adjustable to let the supporting force fed back by the central support section be smaller than the supporting force fed back by the side support section, so that regardless of back sleeping or side sleeping, the cervical spine of the user substantially conforms to the natural curve when no force is exerted and the pillow also conforms to ergonomics (see para. [0042]).
Regarding Claim 2, Wang discloses wherein the pillow comprises a plurality of breathable pores (14) and elastic support columns (sections between pores 14) spaced from one another and disposed in positions of the thickness of the pillow relative to the two side support sections, and the quantity, width, arrangement density or height of each breathable pore and/or elastic support column can be adjusted to let the supporting force fed back by the central support section be smaller than the supporting force fed back by the side support section (see Figs. 2, 4, and para. [0042]).
Regarding Claim 3, Wang discloses wherein the plurality of breathable pores are configured to be longitudinally or transversally parallel to one another or in a dox matrix arrangement on the pillow (see Figs. 4 and 5).
Regarding Claim 4, Wang discloses wherein the pillow is integrally formed (see Fig. 1 and para. [0030]), or comprised of a lower pad, and an upper 15pad stacked on the top surface of the lower pad, and the top of the upper pad is an outer layer provided for lying a user's head on the pillow.
 

	Regarding Claims 5-10,  the limitations in these claims refer back to optional subject matter that is present within claim 4, i.e. “or comprised of a lower pad, and an upper 15pad stacked on the top surface of the lower pad, and the top of the upper pad is an outer layer provided for lying a user's head on the pillow.” As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. See MPEP 2143.03.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619